Citation Nr: 0503826	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-03 006	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1945 to April 
1950 and from May 1950 to October 1966.  He died in March 
2000 at the age of 73.  The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (the RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant was scheduled for a personal hearing before the 
Board sitting at the RO on August 24, 2004.  The appellant 
notified VA by correspondence received on August 17, 2004 
that she was scheduled for surgery during the week of the 
hearing and would not have sufficient time to recover from 
the surgery in order to attend the hearing.  Consequently, 
she requested that the hearing be rescheduled at a later 
date.  The Board granted the appellant's motion to reschedule 
her travel board hearing on November 3, 2004 as good cause 
under the provisions of 38 C.F.R. § 20.704 (2004) had been 
shown.  

Based on the above, this case is being remanded for the 
following action:

The RO should place the appellant's name 
on the docket for a hearing before the 
Board at the RO, according to the date of 
her request for such a hearing.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


